Citation Nr: 0331685	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  00-18 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a schizoaffective 
disorder, currently rated as 70 percent disabling from an 
initial grant of service connection.

2.  Entitlement to a total disability rating based on 
individual unemployablity due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The veteran's step-father and his mother; Jose Arturo Juarbe 
Ortiz, Psychiatrist


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 3, 1996, to March 
14, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for schizoaffective disorder and assigned a 30 
percent disability rating.  In the July 2001 Supplemental 
Statement of the Case (SSOC), the RO granted a disability 
rating of 70 percent, effective March 15, 1997, or the day 
following the veteran's discharge from service.  The veteran 
perfected his appeal.  In June 2002, the Board issued a 
decision in this matter.  The veteran appealed the Board 
decision, and, in May 2003, the Secretary of Veterans Affairs 
submitted a Joint Motion for Remand (joint motion).  The 
United States Court of Appeals for Veterans Claims (Court) 
granted the joint motion that same month; the June 2001 Board 
decision is therefore vacated.


REMAND

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the instant case, the veteran has not 
been so notified.  Accordingly, a remand is necessary in the 
instant case for compliance with the provisions of the VCAA.  
See 38 C.F.R. § 19.9 (2002).

The Board has also determined that additional evidence is 
necessary.  As the veteran is currently evaluated by the RO 
as 70 percent disabling due to his service-connected 
psychiatric condition, the evaluation of the veteran's 
increased rating claim must also include consideration of 
entitlement to a TDIU rating.  See Norris v. West, 12 Vet. 
App. 413, 520-21 (1999) (when a claimant's schedular rating 
meets the minimum criteria of section 4.16(a) and there is 
evidence of current service-connected unemployability in the 
claimant's claims file, the issue of entitlement to TDIU is 
not a new claim but, rather, a continuation of an increased 
rating claim that VA is obliged to consider).  See also 
38 C.F.R. § 3.157(b) (2003); AB v. Brown, 6 Vet. App. 35 
(1993).  As such, a medical opinion is necessary to determine 
the current case.  See 38 C.F.R. § 3.159(c)(4) (2003).  
Additionally, the evidence of record indicates that the 
veteran is in receipt of Social Security Administration (SSA) 
benefits.  VA's duty to assist requires VA to make reasonable 
efforts to obtain evidence sufficiently identified by the 
veteran.  See 38 U.S.C.A. § 5103A (West 2002); see also 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  His SSA 
records have not been obtained and associated with his claims 
folder.  

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant a full year is allowed to respond to a VCAA notice.  



Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent for his increased rating 
claim.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should obtain the veteran's 
records from the Social Security 
Administration, including all medical 
records, which pertain to the disability 
or disabilities for which the veteran was 
awarded Social Security Disability 
benefits.

3.  The RO should obtain and associate 
with the veteran's claims folder his VA 
mental hygiene treatment records, 
inclusive of any hospital summaries, from 
February 2001 to the present.

4.  The RO should schedule the veteran 
for a VA mental disorders examination to 
determine the current nature and extent 
of the veteran's service-connected 
schizoaffective disorder.  A Global 
Assessment of Functioning score should be 
assigned and reflect only his service-
connected psychiatric condition.  The VA 
examiner should specifically indicate 
whether the veteran is unable to secure 
or follow substantial, gainful employment 
as a result of his service-connected 
disability.  The claims folder must be 
made available to the examiner for 
review.

5.  The RO should then readjudicate the 
veteran's increased rating claim and in 
light of the actions taken and all 
evidence received since the July 2001 
SSOC.  If the claim remains denied, the 
RO should issue a SSOC to the veteran and 
his representative before the case is 
returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since 
July 2001, to include a summary of the 
evidence, and discussion of all pertinent 
regulations, including 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



